UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1138



GOVERNMENT EMPLOYEES INSURANCE COMPANY,

                                              Plaintiff - Appellee,

          versus


BENJAMIN D. MEDLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-964-R)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin D. Medley, Appellant Pro Se. Thomas A. Leggette, Frank
Kenneth Friedman, Philip Wayne Parker, WOODS, ROGERS & HAZLEGROVE,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Plaintiff on its action for declaratory judgment. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Government Employees Ins. Co. v. Medley, No. CA-96-
964-R (W.D. Va. Jan. 14, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2